SCHEDULE A to the Investment Advisory Agreement (as amended on December 4, 2014 and effective as to the PIA High Yield Fund on January 1, 2015) Series or Fund of Advisors Series Trust Annual Fee Rate PIA High Yield Fund 0.55% of average net assets PIA High Yield (MACS) Fund 0.00% of average net assets ADVISORS SERIES TRUST PACIFIC INCOME ADVISERS, INC. on behalf of each series of the Trust listed on Schedule A By:/s/Douglas G. Hess By:/s/Thad Brown Name:Douglas G. Hess Name:Thad Brown Title:President Title:Chief Compliance Officer 1
